Appeal from a decision of the Workers’ Compensation Board, filed November 6, 1992, which ruled that claimant sustained an accidental injury arising out of and in the course of employment.
Claimant, a police officer, was injured when a handgun *934accidentally discharged when he attempted to put a padlock on the trigger guard. The Workers’ Compensation Board found that the accident arose out of and in the course of employment. The employer contends on this appeal that the injury was a result of noncompensable horseplay.
We affirm. The Board accepted claimant’s testimony that he attempted to place the padlock on the handgun to secure the weapon. While there was contrary evidence indicating that claimant was engaging in horseplay, it was for the Board to resolve such factual conflicts (see, Matter of McCabe v Peconic Ambulance & Supplies, 101 AD2d 679; see also, Matter of Gizowski v Pecos Constr. Co., 158 AD2d 868).
Mikoll, J. P., Mercure, Cardona, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.